Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 1/18/2021 and IDS filed on 1/18/2021. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,926,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses communication system including a server, a server, and a terminal that would determine a power supply facility corresponding to the desired location and the desired starting time based on the one or more pieces of stored association information based on received information and notifying locations of a plurality of power supply facilities; and transmitting, to a first terminal corresponding to .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (U.S. Pub. No. 2019/0152340 A1) in view of Ricci (U.S. Pub. No. 2017/0136892 A1).

As per claim 1, Haneda discloses:
A method comprising: 
receiving (i) location information for specifying a location of a power supply facility for supplying power to a vehicle and (ii) an acceptance period for accepting the supply of power at the location (See Para [0106], i.e. information…current location…expected location…suppliable time period); 
receiving information including (i) a desired location for the supply of power to the vehicle and (ii) a desired starting time for the supply of power to the vehicle at the desired location (See Para [0062]-[0065], i.e. period from time at which each supply candidate starts, See Para [0107]-[0117], i.e. power request amount…location of the vehicle…time period … charging start, See Para [00149]-[01050], i.e. specififed time period designated by the demander 12); 
storing one or more pieces of association information in which the location information, the acceptance period, and a power supply fee are associated with one another  (See Para [0106], i.e. information…current location…expected location…suppliable time period, Para [0151]-[0218]); 
determining a power supply facility corresponding to the desired location and the desired starting time based on the one or more pieces of stored association information (See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies predetermined condition, See Para [0081]-[0082], i.e. generate … supply location, See Para [0151]-[0218]); 
notifying locations of a plurality of power supply facilities (See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies predetermined condition, See Para [0081]-[0082], i.e. generate … supply location, See Para [0114]-[0115], i.e. select the supplier, See Para [0151]-[0218], See Figures 15 & 16 [prior art display the supplier, allow select supplier is considered as the notification as cited above]).

However, Ricci discloses: transmitting, to a first terminal corresponding to an expensive power supply fee of respective power supply fees of the plurality of power supply facilities, facilitation information for facilitating reduction of the power supply fee (See Para [0197]-[0200], i.e. business competitors monitored…pricing…price for charging …above the nominal price…adjustment …price term…increase demand –[Prior art Ricci allow decision to adjustment through query for input, therefore include usage at a terminal for price reducing of fee for charging as cited above]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Ricci into the 

teaching of Haneda because it would allow a charger to increase demand for services 

offered (See Para [0198]-[0199]).


As per claim 2, Haneda and Ricci discloses all of the features of claim 1 as discloses above wherein Haneda also discloses transmitting, to an in-vehicle device that receives the notification, information for permitting the supply of power at the power supply facility notified (See Para [0120], i.e. vehicle…include…communication terminal 120, See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies predetermined condition, See Para [0081]-[0082], i.e. generate … supply location, See Para [0151]-[0218], See Figures 15 & 16).

As per claim 3, Haneda and Ricci discloses all of the features of claim 1 as discloses above wherein Haneda also discloses transmitting, to the first terminal, first facilitation information for facilitating a change of the acceptance period, when the desired starting time is not included in the acceptance period and a difference between a starting time of the acceptance period and the desired starting time is less than a predetermined value  (See Para [0195], i.e. changing the supply time –[prior art adjust time would reflect on first terminal of supplier and second terminal demander]).

As per claim 4, Haneda and Ricci discloses all of the features of claim 1 as discloses above wherein Haneda also discloses transmitting, to a second terminal, second facilitation information for facilitating a change of the desired starting time, when the desired starting time is not included in the acceptance period and a difference between a starting time of the acceptance period and the desired starting time is less than a predetermined value (See Para [0195], i.e. changing the supply time –[prior art adjust time would reflect on first terminal of supplier and second terminal demander]).

As per claim 6, Haneda and Ricci discloses all of the features of claim 1 as discloses above wherein Haneda also discloses notifying, to a terminal of a user, the power supply facility determined, on a condition that user identification information of the user who desires to supply power to the vehicle is received; and requesting, to the user for whom the supply of power to the vehicle has been ended and who corresponds to the user identification information, a fee corresponding to an amount of the supply of 

As per claim 7, Haneda and Ricci discloses all of the features of claim 1 as discloses above wherein Haneda also discloses storing provider identification information for identifying a provider of the power supply facility, in addition to the location information and the acceptance period; and paying, to the provider having provided the power supply facility and corresponding to the provider identification information, a fee corresponding to an amount of the supply of power, when the supply of power to the vehicle at the power supply facility is ended (See Para [0114], i.e. price…time period, See Para [0115]-[0118], i.e. manages the implementation…the transaction…transaction amount…fare adjustment process, See Para [0138], i.e. settlement method, See Para [0151]-[0218], See Figures 15 & 16).

As per claim 8, Haneda and Ricci discloses all of the features of claim 1 as discloses above wherein Haneda also discloses determining, as a power supply facility corresponding to the desired starting time, a power supply facility satisfying a condition that the desired starting time is a time after the acceptance starting time of the acceptance period and a period from the desired starting time to the acceptance ending time of the acceptance period is longer than or equal to a predetermined period (See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time 

As per claim 9, Haneda discloses:
A server comprising: 
a first receiver configured to receive (i) location information for specifying a location for a power supply facility for supplying power to a vehicle and (ii) an acceptance period for accepting the supply of power at the location (See Para [0106], i.e. information…current location…expected location…suppliable time period); 
a second receiver configured to receive information including (i) a desired location for the supply of power to the vehicle and (ii) a desired starting time for the supply of power to the vehicle at the desired location (See Para [0062]-[0065], i.e. period from time at which each supply candidate starts, See Para [0107]-[0117], i.e. power request amount…location of the vehicle…time period … charging start, See Para [00149]-[01050], i.e. specififed time period designated by the demander 12); 
a storage configured to store one or more pieces of association information in which the location information, the acceptance period, and a power supply fee are associated with one another (See Para [0106], i.e. information…current location…expected location…suppliable time period, Para [0151]-[0218]); 
a determination device configured to determine a power supply facility corresponding to the desired location and the desired starting time based on the one or more pieces of stored association information (See Para [0061]-[0062], i.e. 
 a notification device configured to notify locations of a plurality of power supply facilities determined by the determination device  (See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies predetermined condition, See Para [0081]-[0082], i.e. generate … supply location, See Para [0114]-[0115], i.e. select the supplier, See Para [0151]-[0218], See Figures 15 & 16 [prior art display the supplier, allow select supplier is considered as the notification as cited above]).
Haneda does not discloses: a transmitter configured to transmit, to a terminal corresponding to an expensive power supply fee of respective power supply fees of the plurality of power supply facilities, facilitation information for facilitating reduction of the power supply fee.
However, Ricci discloses: a transmitter configured to transmit, to a terminal corresponding to an expensive power supply fee of respective power supply fees of the plurality of power supply facilities, facilitation information for facilitating reduction of the power supply fee. (See Para [0197]-[0200], i.e. business competitors monitored…pricing…price for charging …above the nominal price…adjustment …price term…increase demand –[Prior art Ricci allow decision to adjustment through query for 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Ricci into the 

teaching of Haneda because it would allow a charger to increase demand for services 

offered (See Para [0198]-[0199]).


As per claim 10, Haneda and Ricci discloses all of the features of claim 9 as discloses above wherein Haneda also discloses wherein the transmitter is further configured to transmit, to an in-vehicle device that receives the notification from the notification device, information for permitting the supply of power at the power supply facility notified by the notification device (See Para [0120], i.e. vehicle…include…communication terminal 120, See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies predetermined condition, See Para [0081]-[0082], i.e. generate … supply location, See Para [0151]-[0218], See Figures 15 & 16).

As per claim 11, Haneda and Ricci discloses all of the features of claim 10 as discloses above wherein Haneda also discloses wherein the in-vehicle device is configured to request the transmitter whenever a predetermined period passes, to transmit the information for permitting the supply of power at the power supply facility notified by the notification device (See Para [0120], i.e. 

As per claim 12, Haneda and Ricci discloses all of the features of claim 9 as discloses above wherein Haneda also discloses wherein on a condition that the server receives user identification information of a user who desires to supply power to the vehicle, the notification device is configured to notify, to a terminal of the user, the power supply facility determined by the determination device, and the server further includes a request controller configured to perform a process for requesting, to the user for whom the supply of power to the vehicle has been ended and who corresponds to the user identification information, a fee corresponding to an amount of the supply of power (See Para [0013], i.e. price of the … consumable, Para [0114]-[0116], i.e. price … electric power, See Para [0209]-[0210], i.e. bidding, Para [0151]-[0218], See Figures 15 & 16).

As per claim 13, Haneda and Ricci discloses all of the features of claim 12 as discloses above wherein Haneda also discloses wherein the amount of the supply of power is calculated by an in-vehicle device of the vehicle  (See Para [0013], i.e. price of the … consumable, Para [0114]-[0116], i.e. price … electric power, See Para [0209]-[0210], i.e. bidding, Para [0151]-[0218], See Figures 15 & 16).

As per claim 14, Haneda and Ricci discloses all of the features of claim 9 as discloses above wherein Haneda also discloses wherein in addition to the location information and the acceptance period, the storage is configured to store provider identification information for identifying a provider of the power supply facility, and the server further includes a payment controller configured to perform a process for paying, to the provider having provided the power supply facility and corresponding to the provider identification information, a fee corresponding to an amount of the supply of power, when the supply of power to the vehicle at the power supply facility is ended (See Para [0114], i.e. price…time period, See Para [0115]-[0118], i.e. manages the implementation…the transaction…transaction amount…fare adjustment process, See Para [0138], i.e. settlement method, See Para [0151]-[0218], See Figures 15 & 16).

As per claim 15, Haneda and Ricci discloses all of the features of claim 9 as discloses above wherein Haneda also discloses wherein the determination device is configured to determine, as a power supply facility corresponding to the desired starting time, a power supply facility satisfying a condition that the desired starting time is a time after the acceptance starting time of the acceptance period and a period from the desired starting time to the acceptance ending time of the acceptance period is longer than or equal to a predetermined period (See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies 

As per claim 16, Haneda and Ricci discloses all of the features of claim 9 as discloses above wherein Haneda also discloses wherein when the desired starting time is not included in the acceptance period and a difference between a starting time of the acceptance period and the desired starting time is less than a predetermined value, the transmitter is further configured to transmit, to the terminal, first facilitation information for facilitating a change of the acceptance period (See Para [0195], i.e. changing the supply time –[prior art adjust time would reflect on first terminal of supplier and second terminal demander]).

As per claim 18, Haneda discloses:
A terminal configured to communicate with a server configured to store one or more pieces of association information in which (i) location information for specifying a location for a power supply facility for supplying power to a vehicle, (ii) an acceptance period for accepting the supply of power at the location and (iii) a power supply fee are associated with one another (See Para [0106], i.e. information…current location…expected location…suppliable time period), the terminal comprising: 
a transmitter configured to transmit, to the server, information including (i) a desired location for the supply of power to the vehicle and (ii) a desired starting time for the supply of power to the vehicle at the desired location  (See Para 
a receiver configured to receive information of a location of a power supply facility determined based on the one or more pieces of stored association information  (See Para [0106], i.e. information…current location…expected location…suppliable time period, Para [0151]-[0218]), the power supply facility corresponding to the desired location and the desired starting time (See Para [0061]-[0062], i.e. supply candidate…location of the supply candidates satisfies a specified condition, See Para [0065], i.e. determines …supplier…time period…candidate…time period satisfies predetermined condition, See Para [0081]-[0082], i.e. generate … supply location, See Para [0151]-[0218]). 
Haneda does not discloses: wherein the server is configured to transmit, to the terminal corresponding to an expensive power supply fee of respective power supply fees of a plurality of power supply facilities, facilitation information for facilitating reduction of the power supply fee.
However, Ricci discloses: wherein the server is configured to transmit, to the terminal corresponding to an expensive power supply fee of respective power supply fees of a plurality of power supply facilities, facilitation information for facilitating reduction of the power supply fee. (See Para [0197]-[0200], i.e. business competitors monitored…pricing…price for charging …above the nominal price…adjustment …price term…increase demand –[Prior art Ricci allow decision to 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Ricci into the 

teaching of Haneda because it would allow a charger to increase demand for services 

offered (See Para [0198]-[0199]).

As per claim 19, Haneda and Ricci discloses all of the features of claim 18 as discloses above wherein Haneda also discloses wherein when the desired starting time is not included in the acceptance period and a difference between a starting time of the acceptance period and the desired starting time is less than a predetermined value, the receiver is further configured to receive, from the server, first facilitation information for facilitating a change of the acceptance period (See Para [0195], i.e. changing the supply time –[prior art adjust time would reflect on first terminal of supplier and second terminal demander]).

7.	Claims 5, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (U.S. Pub. No. 2019/0152340 A1)  in view of Ricci (U.S. Pub. No. 2017/0136892 A1) and further in view of Foster et al. (U.S. Pub. No. 2017/0357652 A1).

As per claim 5, Haneda discloses all of the features of claim 1 as discloses above.

However, Foster discloses: notifying a part of an address of the location of the power supply facility determined, rather than a whole of the address of the location, as the location of the power supply facility determined.(See Para [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Foster into the 

teaching of Haneda  and Ricci because it would reduce amount of data to display on a 

device (See Para [0004]).


As per claim 17, Haneda discloses all of the features of claim 9 as discloses above.
Haneda and Ricci does not disclose: wherein the notification device is further configured to notify a part of an address of the location, rather than a whole of the address of the location, as the location of the power supply facility.
However, Foster discloses: wherein the notification device is further configured to notify a part of an address of the location, rather than a whole of the address of the location, as the location of the power supply facility.(See Para [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Foster into the 

teaching of Haneda  and Ricci because it would reduce amount of data to display on a 

device (See Para [0004]).



As per claim 20, Haneda discloses all of the features of claim 18 as discloses above.
Haneda and Ricci does not disclose: wherein the server is further configured to 

notify a part of an address of the location, rather than a whole of the address of the 

location, as the location of the power supply facility.

However, Foster discloses: wherein the server is further configured to 

notify a part of an address of the location, rather than a whole of the address of the 

location, as the location of the power supply facility. (See Para [0004]).

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Foster into the 

teaching of Haneda  and Ricci because it would reduce amount of data to display on a 

device (See Para [0004]).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851